NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



DONALD C. MORINGIELLO,           )
                                 )
           Appellant,            )
                                 )
v.                               )                Case No. 2D17-2748
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed February 16, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Lee County; John E. Duryea, Jr.,
Judge.

Donald C. Moringiello, pro se.



PER CURIAM.


              Affirmed.


KELLY, KHOUZAM, and CRENSHAW, JJ., Concur.